                                                                                                  FILED
                                                                                        ci.eax, us.nis rwcT coirnr

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA                               October 4, 2019
                                                                                     CENTRAL DISTRICT OF CALIFOR:\7A
                                                                                       BY:     VM          DEPUTY


                                   CRIMINAL MINUTES -GENERAL
 Case No.     CR 19-106 SVW                                                Date    October 4, 2019
 Title        United States v. Leiva



 .Present: The Honorable   Michael R. Wilner

                  Veronica Piper                                             n/a
                  Deputy Clerk                                     Court Reporter /Recorder

          Attorneys Present for Government:                   Attorneys Present for Defendant:
                   None present                                          None present
 Proceedings:           (IN CHAMBERS)ORDER RE: DETENTION

         1.    On September 23, District Judge Wilson held a hearing regarding allegations that
Defendant violated the terms of her pretrial release. Judge Wilson revoked Defendant's bond
and ordered her to self-surrender by September 25. (Docket # 75.)

      2.     Defendant failed to do so. Judge Wilson subsequently issued a bench warrant for
Defendant's arrest. (Docket # 77.)

       3.    Defendant was arrested and appeared in the criminal duty court on October 4.
Magistrate Judge Wilner ordered Defendant detained. 18 U.S.C. § 3148. The matter is referred
to Judge Wilson for any further proceedings.




                                       CRIMINAL MINUTES -GENERAL                                       Page 1 of 1
